Citation Nr: 1537291	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  13-03 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active service in the United States Navy from October 1962 to October 1966.  The Veteran died in October 2001; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas.  


FINDINGS OF FACT

1.  During this lifetime, the Veteran was not in receipt of VA compensation benefits.

2.  The Veteran served aboard the USS Ranger.

3.  Prior to his death, the Veteran averred that he traveled to the Republic of Vietnam as part of his duties aboard the USS Ranger.  

4.  The Department of Defense has confirmed that members of the crew of the USS Ranger did, in fact, travel back and forth to the Republic of Vietnam; however, the Veteran was not one of the individuals who disembarked the USS Ranger for Vietnam.

5.  The Board finds that the Veteran did not set foot onto the shores of Vietnam as defined by VA for the purposes of determining presumptive exposure to Agent Orange.  

6.  The medical evidence of record does not show that the Veteran's melanoma was related to or caused by military service or due to exposure to chemical dioxins.  


CONCLUSION OF LAW

A disability incurred in service did not cause or contribute substantially or materially to cause the veteran's death..  38 U.S.C.A. §§ 1310, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).

Prior to the adjudication of the appellant's claim, the RO advised her of the evidence and information necessary to substantiate her cause of death claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  That same communication also informed the appellant of the evidence and information necessary to establish a disability rating and an effective.

All reported service and post-service treatment record have been obtained, and there is no indication of any outstanding records.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist the Veteran in obtaining evidence reasonably likely to substantiate the claims. 

II.  Background

The appellant's spouse served in the US Navy aboard the USS Ranger.  The appellant has claimed that during her husband's service, he would leave the USS Ranger aboard one of the planes of the USS Ranger and land in Vietnam.  As such, she has maintained that her husband was exposed to herbicides.  She believes that this exposure may have led to the development of the Veteran's carcinoma.  

The Veteran died in October 2001.  The Certificate of Death indicates the Veteran died of multiple melanoma that the doctor specifically attributed to exposure to Agent Orange.  More specifically, the Certificate of Death listed the immediate cause of death as multiple organ failure due to or a consequence of advanced malignant melanoma due to exposure to Agent Orange.  Also listed as "other significant" conditions contributing to death included posttraumatic stress disorder, depression, and neurofibromatosis.  An autopsy was not performed.  Again the Board notes that at the time of his death, the Veteran had no service-connected disabilities.  At the time of his death, the Veteran did have a claim before the VA involving entitlement to service connection for metastatic melanoma, posttraumatic stress disorder (PTSD), depression, hepatitis C, and type II diabetes mellitus, claimed as being due to exposure to herbicides or as a result of his military service or his multiple melanoma.

In conjunction with her claim, the RO contacted the National Personnel Records Center (NPRC) in order to discover whether there was any military record showing that the Veteran stepped foot into Vietnam.  The service department responded with a memorandum that indicated that the Veteran was stationed aboard the USS Ranger off the territorial waters of Vietnam, and that members of the crew of the USS Ranger did disembark from the carrier and landed in Vietnam.  Regrettably, the service department could not say that the Veteran was one of those crew members who disembarked.  

Also submitted in support of the appellant's claim are the Veteran's terminal treatment records, which reflect treatment and care for melanoma prior to his death.  Again, it is noted that the official document of the state, the Certificate of Death, etiologically links the Veteran's cause of death with his exposure to chemical dioxins.  Notwithstanding the Certificate of Death, the rest of the medical records are negative for any additional discussion of the Veteran's cancer and its possible relationship to Agent Orange exposure.  Moreover, the medical examiner who completed the Certificate of Death did not provide any explanation with the comments nor did the appellant seek additional clarification or amplification from that medical provider.  

III.  Laws and Regulations

The surviving spouse of a veteran who has died of a service-connected disability may be entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2014).  The death of the veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  The appellant will be entitled to service connection for the cause of death if it is shown that the service-connected disabilities contributed substantially or materially to cause death; that they combined to cause death; or that they aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (2014).  

Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

In addition to these provisions, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2014), shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2014) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2014).  The list of diseases includes chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory (lung) cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2014).

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).



IV.  Discussion

The appellant has averred that while her husband was stationed aboard the USS Ranger, he was exposed to unknown debris and dust while he was working on the ship's aircrafts.  She insinuates that this film or dust was Agent Orange which led to her husband's development of cancer many years after he was released from service.  To support her assertions, she has provided a buddy statement from a friend of the Veteran's in which the buddy stated that, during his lifetime, the Veteran complained about the dust and crud that was on the airplanes.  Neither the appellant nor the Veteran's friend have provided any rationale for the proposition that the Veteran was exposed to herbicides.  Additionally, the Board would point out that the appellant has not offered any type of corroborative medical evidence, documentation, treatises, etcetera, that would support her assertions.  Also, although the appellant has maintained that her husband was exposed to herbicides while stationed aboard the USS Ranger, the service department and the VA does not list the USS Ranger as being a vessel as having been presumed exposed to herbicides.  

Nevertheless, the Board does recognize that a medical provider has written on the Veteran's Certificate of Death that the Veteran's carcinoma was related to Agent Orange.  Despite this writing, however, the Board would point out that there is no corroboration of such an assertion.  Also, the veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2014) for there to be a presumption of service connection based upon exposure.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In this instance, the Veteran has been diagnosed as suffering from malignant melanoma.  Yet, the record on appeal does not show that the Veteran ever stepped foot in the Republic of South Vietnam or has one of the specifically enumerated disease processes.  Thus, the Board finds that the claimant does not meet the threshold criteria to qualify for the presumptions found at 38 C.F.R. § 3.309(e) (2014).  In other words, a review of 38 C.F.R. § 3.309(e) (2014) indicates that melanoma is not a disease, disability, or condition for which the presumption applies.  Although a medical provider wrote that the Veteran's cancer was related to his Agent Orange exposure, the VA has not recognized such a cancer as one caused by or the result of chemical dioxin exposure.  Moreover, the medical provider did not elaborate on the single line statement and the appellant has not provided any texts, opinions, or articles that would support the medical provider's "blanket statement".  As such, the Board finds that the "opinion" lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

With respect to the appellant's statements and the buddy letter, the Board finds that the generalized statements provided by the appellant and the friend of the Veteran are too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was due to a disability that was related to service or that his death was caused by or the result of exposure to herbicides while he was in the US Navy.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board does not doubt the sincerity of the appellant and the Veteran's friend in reporting the belief that the Veteran's death was somehow related to his military service or that the disability listed on her husband's death certificate was caused by or the result of his military service or his exposure to herbicides during his career in the United States Navy.  The matter at hand, however, involves medical assessments that require medical expertise.  The appellant is not competent to provide medical opinions regarding the diagnosis and etiology of the Veteran's cancer.  Thus, the appellant's lay assertions and the written buddy statement are not competent or sufficient to support a grant of service connection.

The medical evidence shows that the Veteran died from multiple organ failure due or as a consequence of advanced metastatic malignant melanoma.  Service connection had not been established for the carcinoma at the time of the Veteran's death.  None of the credible medical evidence presented links the Veteran's death with his active service or any incident in service.  Also, the medical evidence does not show that the Veteran was suffering from the cancer while he was on active duty.  In this instance, there is no medical evidence in support of a nexus between his fatal cancer and service.  Despite the appellant's statements to the contrary, there is no probative and persuasive medical evidence of record to establish that the Veteran's death was due to a disease or injury incurred in service or to a service-connected disability or was caused by or the result of the Veteran's exposure to herbicides while he was on active duty in the US Navy.  

As such, a preponderance of the evidence is against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case. 

 
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


